IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00369-CV

LAWRENCE MADEKSHO
AND ELODIA G. MADEKSHO,
                                                           Appellants
v.

XTO ENERGY, INC.,
                                                           Appellee



                          From the 82nd District Court
                            Robertson County, Texas
                         Trial Court No. 07-11-17,957-CV


                          MEMORANDUM OPINION


      Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

It states that Appellant no longer wishes to purse this appeal and seeks dismissal with

costs to be assessed against the party incurring them. Appellee has not filed a response.

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed with

each party to pay the costs in this behalf expended as they have been incurred.
                                                        REX D. DAVIS
                                                        Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed January 12, 2011
[CV06]




Lawrence Madeksho and Elodia G. Madeksho v. XTO Energy, Inc.           Page 2